3 19 00 vv o 3 Fl 03/29/19
ease bdi~?izrno §AiGATEs §§Nl<niii’drc¥ CoURT
MIDDLE DISTRICT on FLoRiDA
TAMPA DIVISION

INRE:

Debtor(s) MOLISSA MONIQUE MATTHEWS

 

CHAP'I`ER 13 PLAN
A. NO'I`ICES.

Debtor must check one box on each line to state whether or not the Plan includes each of the

Pagelof€

CASE NO.:

following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box

is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount ofa secured claim based on a valuation which may result in a partial
payment or no payment at all to the secured creditor. See Sections C.S(d) and (e). A separate
motion wili be filed

m included

Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under l 1
U.S.C. § 522({). A separate motion will be filed. See Section C.S(e).

l:i Inc]uded

Not included

 

 

Nonstandard provisions, set out in Section E.

 

[:] Included

 

fill Not included

 

B. MONTHLY PLAN PAYMENTS.

Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. ff the Trustee does not retain the full 10%, any portion not retained Will be
disbursed to allowed claims receiving payments under the Plan and may cause an

increased distribution to the unsecured class of creditors

 

 

 

 

 

from
$2 013.00 months i through 60
from
$0.00 months through ;
C. PROPOSED DISTRIBUTIONS.
l. ADMINISTRATIVE ATTORNEY'S FEES.
Base Fee $4,500-00 Totai Paid Prepetition $SO0.00 Balance Due $4,000.00
MMM Fee $0-00 Totai Paid Prepetition $O-OO Balance Due $0.00
Estimated Monitoring Fee at $50.00 per Month.
Attorney's Fees Payable 'I`hrough Plan at $310.00 Monthly (subject to adjustment).

1 I\ll rnFn¢n¢-\rn¢- +r\ ”nni-\+ns" ina-llu~ln earl rn{nr in kr\¢-l»-\ r\'F +l-\.~ r~|»\l'\h-.v.- in -i /-..~n rilan i.~.En+l\¢ L-\¢¢ huh inr{'n¢i¢~|¢¢-.Er

 

Case 8:19-bk-02900-I\/|GW Doc 3 Filed 03/29/19 Page 2 of 6
NONE 2. DOMESTIC SUPPORT OBLlGATIONS gas defined in 11 ’U.S.C. §101(14A1}.

NONE 3. PRIORITY CLAIMS ‘,as defined in 11 U.S.C. § 507 1.

4. TRUSTEE FEES. Prom each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States 'l`rustee.

5. SECURED CLAIMS. Pre~coniirmation payments allocated to secured creditors under the Plan,
other than amounts ailocated to cure arrearages, shall be deemed adequate protection payments The Trustee shall
disburse adequate protection payments to secured creditors prior to contirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Dehtor or rl`rustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending lf Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.

 

l:] NONE (a] Claims Secured by Debtor`s Principal Residence Which ])ebtor Intends to Retain -
Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor'S principal
residence, Dehtor Will pay, in addition to all other sums due under the proposed Plan, all regular
monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, Which may be adjusted up or down as provided for under the loan documents, are due
beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
shall pay the postpetition mortgage payments for Debtor's principal residence on the following
mortgage claims:

Last Four Creditor Collateral Address Reguiar Gap Arrears
Digits oi` Monthly Payment
Acct. No. Payment
1, 4678 HOME POlN'l` HS: 6632 $1,639.1 l $0.00 312,143.0()
FINANC{AL INTERBAY BI_,VD,
TAMPA, FL

 

fig NONE (h) Claims Secured by Other Reai Property Which Debtor Intends to Retain - Mortgage
Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Throngh the
Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor Will pay, in addition
to ali other sums due under the proposed Plan, ali regular monthly postpetition mortgage payments
to the Trustee as part of the Plan. These mortgage payments, Which may be adjusted up or down as
provided for under the loan documents, are due beginning the first due date after the case is tiied and
Continuing each month thereafter The Trustee shall pay the postpetition mortgage payments on the
following mortgage claims:

 

 

 

f`»:c\n Q' O h/n n’)Onn l\/lf"\ I F\r\r\ ’.) I:ilnr~ln
\./M\_,\.' un -L\J ul\ VL\JVV l \_} v I_I\.I\J V l II\.'\J

 

NONE

vl \r vol

Q/')O/'IO Dnng ’.) r\'F R
IL\Jl-L\J l MH V \.ll V

(c) ' Claims Secured by Real Property ~ Debtor Intcnds to Seek Mortgage Modification. if
Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
adequate protection payments to the Ti'ustee: {l) for homestead propeity, the lesser of 31% of gross
monthly income of Debtor and noii~tiiing spouse, if any (after deducting homeowners association
fees), or the normal monthly contractual mortgage payment; or (2) for non~homestead, income~
producing property, 75% of the gross rental income generated from the property

 

NONE

(d) Claims Secured by Real Property or Personal Property to Whieh Section 506
Valuation APPLIES (Strip Down). Under ll U.S,C. § 1322 (b)(Z), this provision does not apply
to a claim secured solely by Debtor's principal residence A separate motion to determine secured
status or to value the collateral must be tiied. The secured portion of the claim, estimated below,
shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
payments for escrowed property taxes or insurance

 

NONE

(e) Licns to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under ll U.S.C. § 506.
Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under § 506 to detennine
secured status and to strip a lien.

 

NONE

(i) Claiins Secured by Real Property and/or I’ersonal Property to Which Section 506
Valuation DOES NOT APPLY binder the Final Paragraph in ll U.S.C. § 1325(2). The claims
listed below were either: (l) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred within one year of the petition date and secured by a purchase money security interest in
any other thing of value. These claims will be paid in full under the Plan with interest at the rate
stated below.

 

NONE

(g) Claims Secured by Real or Personal Property to he Paid with lntcrest Through the
I’lan under ll U.S.C. § 1322(b)(2). The following secured claims will be paid in hill under the
Plan with interest at the rate stated below.

 

NONE

(h) Claims Secured by Personal Property » Maintaining Reguiar Payments and Cul'ing
Arrearage, if any, with All Payrnents in Plan.

 

NONE

(i) Secured Claims Paid Directly by Debtor. The following secured claims arc being made via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights

 

NONE

(j) Surrender of Collateral/Property that Secures a Claim. Debtor Will surrender the following
collateral/property The automatic stay under ll U.S.C. §§ 362(21) and lEUl(a) is terminated in rem
as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
this Plan.

 

 

NONE

(k) Secured Ciaims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors The automatic stay is terminated fn rem as to Debtor
and in rem and in personam as to any codebtor with respect to these creditois upon the filing of this
_Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated

 

 

n lt f"\l\l '\r\r\ ’J nfl nOl’)nl'ln F)r\nn /l O'lFR

 

(')- *l
JU\J d lleu V\)IL\JI .L\J

6. `L‘lf'AsEs"/` 'Sii`t‘C`i`i'Tr')"RY" "co\i'rRAc rs. AS and far ade'qu§t§ protection the trustee alan

 

 

 

 

 

disburse payments to creditors under leases 01 executory contiacts prior to confirmation, as soon as piacticable, if the
Plan provides for payment to creditor/lesson the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall he deemed
contractually paid on time.

l§] NONE (a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid

and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
contracts and proposes the prompt cure of any prepetition arrearage as follows

 

NONE (b) Assumption of Leases/Executory Contracts for Real or Personal Property to he Paid

Direetly by chtor. Debtor assumes the following lease/executory contract claims that are paid via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft 'l`he automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights

 

 

 

NONE (c) chection of Leases/Executory Contracts and Surrendcr of Real or Persorial Leased
Property. Del)tor rejects the following leases/executory contracts and will surrender the following
leased real or personal property. Tlie automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

7 . GENERAL UNSECURED CREDI'I`ORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. 'l`he estimated dividend to unsecured creditors shall be no less than $2,472.00 v

 

 

 

D.

GENERAL PLAN PR()VISIONS:

l. Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
claims
2. Payrnents made to any creditor shall be based upon the amount set forth in the creditor s proof of

claim or other amount as allowed by an Order of the Banl<iuptcy Court.

3. if Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
orders otherwise Property of the estate

(a) shall not vest in Debtor until the earlier of Debtoi"s discharge or dismissal of this case, unless the
Couit orders otherwise, or

ij (b) shall vest in Debtor upon confirmation of the Plan.

 

 

nhl 03/ ’)('\nl'l

 

4. The amcoun`t_'sElisi’tedbtl<\)r0 c‘laims in`tiiis Plan are 3ba'séddpon `"l')`éb“tor' s best estimate and belief and/or the
proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
creditors With filed and allowed proofs ot`claim. An allowed proof of claim will control, unless the Court
orders otherwise

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions The
actual distributions may vary. If the summary or spi'eadsheet conflicts with this Plan, the provisions of the
Plan control prior to contirrnation, after which time the Order Cont`n‘rning Plan shall control

6. Debtor shall timely tile all tax returns and make all tax payments and deposits when due.

(However, if Debtor is not required to tile tax returns, Debtor shall provide the 'l`rustee with a statement to
that effect.) For each tax return that becomes due after the case is tiled, Debtor shall provide a complete copy
of the tax returnJ including business returns if Debtor owns a business, together with all related W-Zs and
Forrn 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
Trtistee, or ordered by the Court, Debtor shall turn over to the Trustee ali tax refunds in addition to regular
Plan payments Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
refund to the following year's tax liability. Debtor shall not spend any refund Withont first having
obtained the Trnstee's consent or Court approval

 

E. NONSTANDARB PROVISIONS as Det“med in Federal Rulc of Bankruntcv Procedure 3015(€). Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken

NONE.

 

 

 

CERTIFICATION

By filing this doculnent, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the Wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.

SIGNATURE(S}:

Debtor( st

f/?:

 

 

 

Case 8:19-bk-02900-I\/|GW Doc 3 Filed 03/29/19 Page 6 of 6

Attomev foy Debtor§ si

 

W\»{\{\'M Date 3\ 3\ n ) 15

